UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
                                                            x
Lumiere International LLC,                              :       Civil Action No. 2: 1 $-cv- 12471

               Plaintifi
                                                                ORDER FOR DEFAULT JUDGMENT
       -against-

Christina D. Oden and JOHN DOES I       —   1 0,

               Defendants.

                                                            x

       This matter, having been opened to the Court upon the motion of the Plaintiff, seeking

entry of Default Judgment against Defendant Christina D. Oden in this case, and the Court

having reviewed all of the papers by the parties. the Court finds as follows:

        1.     Defendant Christina D. Oden was properly’ served with the Summons and

Complaint in this action. Defendant Christina D. Oden neither answered nor otherwise moved as

to the Complaint, as a result of which the Clerk of the Court properly entered an Entry of Default

against Defendant Christina D. Oden. Defendant Christina D. Oden has not appeared personally

or by a representative in this action. Nonetheless, Defendant Christina D. Oden was given clue

notice of the Motion for Default Judgment.

       2.      Good cause appears for   entry of   this Default Judgment.

       THEREFORE, IT IS on this 15th clay of January, 2019, ORDERED as follows:



        1.     JUDGMENT by default be and hereby is entered in favor of Plaintiff Lurniere

International LLC and against Defendant Christina D. Octen, who has a social security number of

which the last four digits are 8481. in the   amount   of $256,454.28. plus reasonable attorneys fees,

costs and expenses in the amount of S 16.033.49. for a total judgment of $272,487.77. with post
judgment interest at a rate of 2.73%. or 520.38 per day, from this 15th day of

January, 2019, until this Judgment is satisfied in full;

       2.      Defendants John Does I 10 be and hereby are dismissed without prejudice.


                                                       S()ORDER



                                                       FpJ-6seL. mares
                                                        .1 ‘Judge. Unhed States District Court




                                                   7
